Exhibit 10.15 WestergaardHoldingsLtd. 12757 54th Avenue, Surrey, BC V3X3C1 (604)970-4992 April 29, 2016 Robert C. Silzer DSG Global Inc. 5455 - 152 Street Suite 214 Surrey, BC V3S 5A5 Dear Mr. Silzer: RE: Westergaard Holdings Ltd. — Subscription Agreement/Debt Settlement & Addendums As per your request, Westergaard Holdings Ltd. hereby extends redemption dates as set out in a Letter Agreement addressed to yourself and dated December 31,2015 as follows: 1. I hereby agree to extend the May 1, 2016 redemption date to August 1, 2016. 2. I hereby agree to extend the June 1, 2016 redemption date to September 1, 2016. 3. I hereby agree to extend the July 1, 2016 redemption date to October 1, 2016. I trust the extension of redemption dates as set out above will provide yourself and the company ample time to raise sufficient capital to redeem all of the Series A Convertible Preferred Shares owned by Westergaard Holdings Ltd. and to provide DSG Global Inc. with working capital as required to move forward. Yours very truly, Westergaard Holdings Ltd. /s/ Keith Westergaard Keith B. Westergaard keith.westergaard@gmail.com
